Citation Nr: 0006662	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from July 1993 to June 1996.

This matter comes before the Board of Veterans' Appeals on 
appeal of a January 1997 rating decision of the Buffalo, New 
York Department of Veterans Affairs (VA) Regional Office 
(RO).  The rating decision denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran submitted a notice of disagreement 
with the rating decision in April 1997.  In May 1997, the RO 
provided the veteran with a statement of the case.  The 
veteran filed his substantive appeal in July 1997.

A Travel Board hearing was scheduled to take place in May 
1999.  However, the hearing did not take place because the 
veteran failed to appear for it.  


FINDINGS OF FACT

The evidence of record makes a plausible showing that the 
veteran's current psychiatric condition is related to his 
active service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for an acquired psychiatric disorder, to include depressive 
disorder and schizophrenia, has been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background


The veteran filed his claim in July 1996.

Service medical records revealed that no psychiatric disorder 
was noted at the time that the veteran entered service.  The 
July 1993 report of the veteran's enlistment examination was 
negative for psychiatric and/or emotional abnormalities.  The 
report of the medical history taken for the examination 
documented that the veteran did not indicate that he was 
suffering, or had suffered, from a psychiatric or other 
emotional abnormality.  

The claims file documented that the veteran was seen during 
service with complaints of depression and that his diagnoses 
varied somewhat.  Records from the VA Medical Center (VAMC) 
in Buffalo, New York showed that the veteran was treated 
there in 1995.  They documented that in August 1995, the 
veteran stated that he had become depressed approximately one 
year before with the death of his grandfather.  His 
provisional diagnosis was adjustment disorder with mixed 
anxiety and depressed mood.  A psychiatric consultation 
during the same month resulted in an impression of rule out 
schizophrenic disorder.  The veteran was prescribed Prolixin 
(fluphenazine) and Artane (trihexyphenidyl) and was advised 
to have further treatment.  

Service medical records showed that subsequently, in 
September 1995-October 1995, the veteran was treated for a 
psychiatric disorder as an inpatient at the Naval Medical 
Center in Portsmouth, Virginia.  He was admitted with a 
provisional diagnosis of adjustment disorder with mixed 
depression and anxiety, rule out major depression.  Upon 
being discharged from inpatient care, he was prescribed 
Prozac (fluoxentine).  Subsequently he was seen as an 
outpatient.  An October 1995 record of an outpatient visit 
stated that the veteran was still being treated with Prozac 
but exhibited a dysphoric mood.  Other service records showed 
that the psychiatric problems being experienced by the 
veteran led to his being discharged for reason of disability.  
The report of the Medical Board at the Portsmouth, Virginia 
VAMC that made the disability determination was included in 
the claims file.  The report noted that the veteran had been 
discharged in mid-October 1995 from inpatient care to limited 
duty  In December 1995, the Medical Board determined that the 
veteran had a diagnosis of major depressive disorder, 
recurrent, moderate and that this disability rendered him 
unfit to perform all the duties of his active service.  

The claims file also contained the veteran's service 
performance records for January 1994 to June 1996.  They 
documented a drastic decline in the veteran's performance 
rating for July 1995-October 1995 as compared with that for 
June 1994-March 1995 and March 1995-June 1995. 

Medical records from the Buffalo, New York VAMC documented 
that the veteran continued to be treated for psychiatric 
problems after service.  In December 1996, he was seen at the 
mental health clinic with a provisional diagnosis of 
depression, rule out thought disorder and organic impairment.  
His symptoms included disrupted sleep, racing thoughts, 
hallucinations (consisting of "hearing noises as though 
someone is coming toward me"), impaired concentration, and 
anxiety about communicating and making decisions.  A 
psychiatric consultation shortly thereafter produced a 
diagnosis of schizophrenia, undifferentiated, and the veteran 
was prescribed an anti-psychotic drug.  (This was 
discontinued approximately one month later because of its 
side effects.)  Subsequent records for the first part of 1997 
documented that the veteran retained the diagnosis of 
schizophrenia.  At that time, it is documented, he was 
reporting experiencing loss of memory.  An April 1997 
treatment note indicated that it had been recommended that 
the veteran have a neuropsychiatric assessment of the reason 
for his memory problems; it also suggested that the veteran's 
cognitive functioning might be impaired.  May 1997 treatment 
notes by the veteran's psychiatrist indicated that the 
veteran was taking Navane (thiothixene) and that a CT scan of 
the veteran's head had been ordered.  It stated the veteran's 
diagnoses as question paranoid schizophrenia and question 
dementia.  In the note referring the veteran for a 
neuropsychiatric consultation, his psychiatrist indicated 
that the previous diagnosis of schizophrenia was open to 
question because of negative findings and stated a 
provisional diagnosis of dementia.


II.  Analysis

The claim is for service connection for an acquired 
psychiatric disorder.  It is contended that the current 
psychiatric condition of the veteran began during his active 
service.

In general, service connection can be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable presumptive 
post-service period.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1117, 1131, 1133 (West 1991); 38 C.F.R. §§ 3.303(a), 3.306, 
3.307, 3.308, 3.309 (1999).  With chronic disease shown as 
such in service (or within the applicable post-service 
presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  If a disability is not shown to be chronic during 
service or an applicable post-service presumptive period, 
service connection may nevertheless be granted where a 
disorder has been observed in service or an applicable post-
service presumptive period and the symptomatology associated 
with that disorder is manifested with continuity post-
service.  Id.  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge from service where all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary shall assist a claimant in 
developing facts pertaining to a well-grounded claim.  38 
U.S.C.A. § 5107(a).  The issue before the Board on this 
appeal is whether the veteran has established such a claim.  
If not, the appeal must fail, because the Board has no 
jurisdiction to proceed to adjudicate the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).

A well-grounded claim need not be established conclusively 
for the claimant's initial burden of producing evidence to be 
met.  It is sufficient if the evidence of record establishes 
a plausible claim, one which is either meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In particular, the evidence of record must 
show: a current disability; the incurrence (or, in the case 
of preexisting conditions, the aggravation) of an injury or 
disease during service; and a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the evidentiary source.  King v. Brown, 5 Vet. App. 19 
(1993).  However, incompetent evidence will not be considered 
in an assessment of whether a claim is well grounded.  
Grottveit v. Brown,  5 Vet. App. 91 (1993).  When the issue 
is medical in nature, such as medical etiology or diagnosis, 
expert medical evidence is required.  Caluza, 7 Vet. App. at 
506; Voerth v. West, 13 Vet. App. 117 (1999).

Turning to the veteran's claim of entitlement to service 
connection for a psychiatric condition, the Board finds that 
the claim is well-grounded, that is, plausible.  Sufficient 
competent evidence of current disability, the first element 
of a well-grounded claim, is of course supplied by the 
medical diagnoses documented in the record.  

As to inservice incurrence (or aggravation) of disease or 
injury, the second element of a well-grounded claim, 
inservice medical records clearly document psychiatric 
symptomatology with various diagnoses entertained.  The 
veteran has asserted no preservice psychiatric problems and 
that he functioned extremely well in service until he started 
experiencing some problems after two years of active duty.  
His statement to this effect is presumed credible.  
Accordingly, the second element of a well-grounded claim is 
present.

To satisfy the third requirement of a well-grounded claim in 
this case, the evidence of record must make a plausible 
showing of a nexus, or causal connection, between the 
veteran's inservice psychiatric condition and his current 
psychiatric disability.  The law provides particular ways by 
which these elements of a service connection claim may be 
demonstrated in some instances.  When, as in this appeal, an 
issue presented by the evidence is whether the claimed 
disability was chronic during service or has been ongoing 
since service, service connection may be established for a 
claimed current disability through application of the 
provisions dealing with chronicity of disease or, in the 
alternative, continuity of symptomatology.  If a veteran is 
shown to have suffered during service from a disease that was 
"noted in service" (or in any applicable post-service 
presumptive period), then service connection may be 
established through a showing that the veteran has exhibited 
symptoms of that disease recurrently since discharge.  
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).  However, proof of continuity of 
symptomatology requires that the evidence of record forge a 
specific link between the claimed current disability and the 
symptomatology continuing after service.  Id. at 497.  The 
record must contain competent medical evidence of a nexus 
between the continuous symptomatology (or an in-service 
injury or disease) and the alleged current disability in 
order for a claim of entitlement to service connection to be 
well grounded.  Voerth v. West, 13 Vet. App. 117 (1999).  
Such evidence is present here.  The medical evidence of 
record demonstrated that both during and after service, the 
veteran was assessed on the basis of his symptoms as having 
depression and/or schizophrenia.  A plausible showing was 
made by that evidence that the veteran has suffered from the 
same psychiatric disorder since service, notwithstanding that 
the nomenclature and diagnoses attributed to his condition 
have varied.  Thus, the Board finds that the third 
requirement of a well-grounded claim has been satisfied by 
the record.

Therefore, the Board finds that the veteran has presented a 
well-grounded claim of service connection for an acquired 
psychiatric disorder.


ORDER

To the extent that the Board has found that a well-grounded 
claim for service connection for an acquired psychiatric 
disorder has been presented, the appeal is granted.




REMAND

Once there is a well-grounded claim, VA acquires a duty to 
assist a claimant in the development of evidence pertinent 
thereto.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  This duty includes obtaining medical 
records, Littke v. Derwinski, 1 Vet. App. 90 (1990) and a 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 
121 (1991). 

After a careful review of the evidence of record, the Board 
has determined that additional development must be completed 
by the RO.  Specifically, it appears that not all of the 
veteran's medical records from the Buffalo, New York VAMC 
have been obtained.  The summary of the veteran's treatment 
history contained in the December 1995 report of the Medical 
Board at the Portsmouth, Virginia Navy Medical Center 
indicated that the veteran had been an inpatient there from 
September 19, 1995 to October 13, 1995 and an outpatient 
thereafter.  The Naval hospital records currently contained 
in the claims file do not account for such period of time.  
The remainder of the records should be obtained and 
associated with the claims file.

In addition, it appears that the complete treatment note 
dated April 15, 1997 from the Buffalo, New York VAMC was not 
captured for the claims file.  Only one page of that note was 
included in the file, but the note itself indicated that it 
was comprised of more than one page.

It is noted that the veteran was scheduled for a VA 
psychiatric examination in April 1999, but he failed to 
report for the examination.  As this matter must be remanded 
to the RO for additional development, the opportunity will be 
taken to request that the veteran be again scheduled for 
examination.  He is urged to report for the scheduled 
evaluation.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all medical 
records concerning the appellant at the 
Buffalo, New York VAMC from August 1995 
to the present, excluding any records 
currently included in the claims file, 
and should associate them with the claims 
file.

2.  The RO should obtain all medical 
records concerning the appellant at 
Portsmouth, Virginia Navy Medical Center 
from August 1995 to the present, 
excluding any records currently included 
in the claims file, and should associate 
them with the claims file.

3.  When the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
severity of any acquired psychiatric 
disorder, to include depressive disorder 
and schizophrenia.  All indicated tests 
and studies should be performed.  The 
diagnoses should include all disorders 
currently present and, on Axis V, a score 
on the Global Assessment of Functioning 
(GAF) Scale, along with an explanation of 
the importance of the score as it 
pertains to social and industrial 
adaptability.  The examiner should 
express an opinion as to the medical 
probability that any currently diagnosed 
disorder is of service onset or otherwise 
related thereto, to include whether any 
psychiatric disorder preexisted service 
and, if so, whether it increased in 
severity during service.  The claims file 
should be made available to the examiner 
for use in the study of the veteran's 
case.  Due written notice of the time and 
place of the examination should be given 
to the veteran, and a copy of the 
notification letter should be placed in 
the claims file.  

4.  Thereafter, the RO should adjudicate 
the merits of the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
depressive disorder and schizophrenia.  
If the determination concerning the claim 
is unfavorable to the veteran, the RO 
should furnish him and his representative 
with a supplemental statement of the 
case, in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 19.31.  The 
veteran and his representative should 
then be given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



